738 N.W.2d 730 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Len VANREYENDAM, Defendant-Appellant.
Docket No. 134104. COA No. 266511.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the motion to amend the application for leave to appeal is GRANTED. The application for leave to appeal the April 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.